Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/22 has been entered.
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 is directed to a method for vacuum membrane filtration. Inventions of claims 1 and 20 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the device of claim 1 can be used in a materially different process wherein vacuum is only applied while the device comprises the pouring funnel.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3929648 (hereinafter referred as “Cuthbert”), in view of US 2002/0096468 (hereinafter referred as “Zuk”).
Regarding claim 1, It should be noted that claim 1 is directed to a device. Manner of operating the device does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The limitation “the filtration device being configured for an outer rim the membrane filter to selectively bulge upward from the sup[porting contour and uncover the at least one notch by at least partially dismounting the pouring funnel from the filtration base and the suction being applied by the suction device to the membrane filter via the lower side of the filtration base” is reciting a manner of operating the device because it is reciting to remove or partially remove the pouring funnel and apply vacuum.
Regarding claim 1, Cuthbert teaches a filtration device (Fig. 1 thru 4) comprising: 
a filtration base (4), 
a cup shaped housing member (2) detachably mounted on the filtration base,
a membrane filter (26) clamped between the filtration base (4) and the housing member (2),  
The filtration base including a membrane bearing area (surface area 18) on the an upper side of the filtration base (4), which has a bearing structure (having ridges 34 and depressions 36) and a supporting contour (area between 24 and 40) surrounding the bearing structure for a membrane filter (26) placed in the membrane bearing area, characterized in that the supporting contour has at least one notch (radial grooves 38 extending into the supporting contour) which is in flow connection with a bottom side of the membrane bearing area (C2/L17-25) and the notch is arranged such that it is adapted to be selectively covered by a membrane filter when the housing member (2) is mounted on the filtration base (refer fig. 1, fig. 2, fig. 3, fig. 4).
Cuthbert teaches providing a fluid outlet (20), however, does not disclose that a suction device is connected to the fluid outlet of the filtration base. Cuthbert also does not teach that the housing member (2) is a pouring funnel (i.e. having a funnel shape).
Zuk teaches a vacuum filtration device (100) comprising a filtration base (1), a pouring funnel (30), and a membrane (90) clamped between the filtration base and the pouring funnel. Zuk also teaches providing a vacuum source connected to an outlet on downstream side of the membrane [0057].
It would have been obvious to one of ordinary skill in the art to select the upper body structure of the device of Cuthbert to be a pouring funnel because Wainwright establishes that such structure is known in the art. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. In this instance, one of ordinary skill in the art would have had a reasonable expectation of success in using a pouring funnel instead of a dome structure in the device of Cuthbert for ease of supplying a liquid to be filtered due to open structure of pouring funnel instead of supplying liquid through a tube. It would have also been obvious to provide a vacuum source on downstream side of the membrane of Cuthbert to apply negative pressure on downstream side of the membrane as taught by Wainwright.
Regarding claim 2, the notch interrupts a circumferential edge between the bearing structure and the supporting contour (Refer fig. 4, the notch intersects and extends into the supporting contour).
Regarding claims 5 and 6, the supporting contour on its outside adjoins a sealing face (24) onto which rim of the membrane filter can be pressed by a pouring funnel put onto filtration base. It should be noted that the limitation recites “can be” which does not positively claims pouring funnel rather only recites that the filtration base is capable of having a pouring funnel attached to. Fig. 1 and 4 also indicates that the notch does not extend into the sealing face (24).
Regarding claim 7, the bearing structure (having ridges 34 and depressions 36) and the sealing face (24) are arranged offset to each other and in that a difference in height between the bearing structure and the sealing face is bridged by the supporting contour (area between 24 and 40). The filtration base structure has slope having higher point at 24 and lowest point at 10 facilitating drainage of liquid.
Regarding claims 8, 11 and 12, Cuthbert teaches limitations of claims 1 and 9 as set forth above. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting relative dimensions of the membrane bearing area and notch would have been an obvious matter of design choice to one of ordinary skill in the art since the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device.
Regarding claim 9, the supporting contour (area between 24 and 40) is annular (refer fig. 1 and fig. 4) and a plurality of notches (radial grooves 38 extending into the supporting contour) spaced apparat from each other in the circumferential direction is provided (refer fig. 1 and fig. 4).
Regarding claim 10, fig. 1 and 4 indicate that each angular distance between the notches is of substantially equal size.
Regarding claim 13, the at least one notch (radial grooves 38 extending into the supporting contour) is a prolongation of a discharge groove formed in the bearing structure (having ridges 34 and depressions 36) (refer fig. 1 and 4).
Regarding claim 14, the limitation “sterilizable” is a functional limitation without imparting additional structure. Cuthbert discloses that the unit and/or parts of the unit are made of plastic material (Abstract).
Regarding claim 16, Cuthbert teaches the membrane is clamped between sealing face (24) and peripheral edge (28) of housing member (2). Zuk teaches that the membrane )90) is clamped between a sealing face (26) and a bulge (38) of the funnel.
Regarding claim 19, the limitation “sterilizable” is a functional limitation without imparting additional structure. Cuthbert discloses that the unit and/or parts of the unit are made of plastic material (Abstract).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert, in view of Zuk as applied to claim 2 above, and further in view of US 5454951 (hereinafter referred as “Hoopman”).
Regarding claim 3, modified Cuthbert teaches limitations of claim 2 as set forth above. The notches of Cuthbert appears to be delimited by sharp edges (as seen in fig. 1). However, in fig. 4, at least some of the edges appear to be rounded. Therefore, the disclosure of Cuthbert is not clear with regards to whether the notches are delimited by sharp edges.
Hoopman discloses a similar separation device having a filtration base (10) having a plurality of ridges and grooves (refer fig. 1, fig. 2). Hoopman discloses that concentric grooves 12 may take on a variety of cross-sectional configurations, for example, semi-circular, trapezoidal, V-shaped, and that the V-shaped grooves best shown in FIG. 2 are an example of grooves which have a generally keen edge to minimize contact area (C3/L60-C4/L6). Therefore, Hoopman establishes that minimizing contact area between the filter base and membrane provides more filtration area. 
It would have been obvious to one of ordinary skill in the art to modify the shape of notches to be delimited by sharp-edges in the filtration base of Cuthbert because Hoopman discloses that sharp edges maximizes filtration area of the membranes.
Regarding claim 4, modified Cuthbert teaches limitations of claim 3 as set forth above. Cuthbert discloses that the notch (radial grooves 38 extending into the supporting contour) extends into the supporting contour (area between 24 and 40).
Response to Arguments
Applicant's arguments filed 09/29/22 with respect to rejection of claim 1 under 35 USC 103(a) as being obvious over Cuthbert (US 3929648), in view of Zuk (US 2002/0096468) have been fully considered but they are not persuasive. With regard to rejection of claim 1, applicant argued that Cuthbert fails to disclose or suggest membrane filter that selectively covers and uncovers at least one notch in a supporting contour, using a suction device and the clamping of the membrane filter between the filtration base and a pouring funnel, as claimed. This is not found to be persuasive because the limitation being referred to is a manner of operating the device.
Applicant further argues that “Cuthbert also does not address the problem of facilitating removal of a membrane filter from a filtration base in a vacuum membrane filtration device by aerating the space directly below the membrane filter, which the claimed invention achieves by selectively uncovering the at least one notch”. This is also not found to be persuasive because the limitations of removing the pouring funnel and applying vacuum is directed to manner of operating the device. 
The new claim 20 has been withdrawn from consideration due to election by original representation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777